DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 1 is objected to because at line 28, “receiving edge, , wherein” should be --receiving edge, wherein--. 
Claim 7 is objected to because “arresting edge is and a facing recessed groove flank” should be --arresting edge and a facing recessed groove flank--.
Appropriate correction is required.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the partial section of the top side of the receiving edge running horizontally, wherein a partial section of the groove base of the arresting groove runs horizontally must be shown or the feature(s) canceled from claim 5, and the partial section of the top side of the receiving edge runs in a direction parallel to a plane defined by the panel, wherein a partial section of the groove base of the arresting groove runs in a direction parallel to a plane defined by the panel must be shown or the feature(s) canceled from claim 6. The figures apparently only show angled portion forming uniform gap 19 and curved portion 17, no horizontal portion being shown. 
No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2 and 9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites that the gap, provided between the inclined partial section of the groove base of the arresting groove and the inclined partial section of the top side of the receiving edge, has an increasing width in downward direction toward the panel underside, which is confusing, as such gap decreasing width in downward direction toward the panel underside (see curvature 17). 
Claim 9 recites that in the locked state, a gap is provided between the outer side of the receiving edge and groove flank of the arresting groove, which is confusing, as claim 1 already recites that in coupled condition, a lower gap is formed between the outer side of the receiving edge and the recessed groove flank of the arresting groove. This is confusing at least because the “a gap” of claim 9 is apparently the same as the claim 1 “lower gap”, the locked state apparently being essentially the coupled condition. The “a gap” should be further defined to distinguish it from the other claimed gaps, namely the “gap” between the inclined partial section of the groove base of the arresting groove and the inclined partial section of the top side of the receiving edge, and the “lower gap”.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-11 are rejected under 35 U.S.C. 103 as being unpatentable over Perra (8,745,952) in view of Hannig (9,695,851) and Braun (8,191,333).
Claim 1 – Perra discloses a panel (51, Fig. 14) comprising:

wherein at least one of the holding profile pairs is equipped with hook profiles, specifically with a receiving hook on one panel margin and with an arresting hook on the opposite panel margin,
wherein the receiving hook has a receiving edge (55) directed toward the panel top side and a receiving groove (the groove 59 fits into open toward the panel top side, and the arresting hook is equipped with an arresting edge (59) which is directed toward the panel underside and with an arresting groove (the groove 55 fits into) which is open toward the panel underside, 
wherein the receiving edge has a receiving edge inner side (60) which faces toward the receiving groove, and said receiving edge inner side serves as a lower locking surface, and in a similar manner, the arresting edge has an arresting edge inner side (58) which faces toward the arresting groove, and said arresting edge inner side serves as a corresponding upper locking surface, with the structure that both the lower locking surface and the upper locking surface are each inclined relative to the perpendicular to the panel top side such that, in the locked state, said lower locking surface and upper locking surface are oriented parallel to one another and make contact, 
wherein a lower detent engagement point (54) is provided which comprises a first detent means (53) which is arranged on an outer side of the receiving edge, and the lower detent engagement point comprises a second detent means (56) which corresponds to said first detent means and which is arranged on a recessed groove flank of the arresting groove, 
wherein at least a partial section (psre) of the top side of the receiving edge runs downward in an inclined manner in the direction of the outer side of the receiving edge, 

Perra does not disclose the inclination of the locking surfaces is such that the normal vector with respect to the lower locking surface intersects the panel top side and the normal vector with respect to the upper locking surface intersects the panel underside. Hannig (Fig. 3c) discloses an inclination of locking surfaces is such that a normal vector with respect to a lower locking surface (locking surface 19) intersects a panel underside (12) and a normal vector with respect to an upper locking surface (locking surface 20) intersects the panel top side (4). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to change the orientation of the Perra inclination to the Hannig-taught inclination to more easily connect the two panels together because the Hannig inclination presents wider, more open grooves into which the respective edges can be more easily received.
Perra in view of Hannig discloses wherein, in a coupled condition, a gap is provided between the inclined partial section of the groove base of the arresting groove and the inclined partial section of the top side of the receiving edge because Hannig teaches the horizontal gap at 13, Fig. 3c. 
Perra disclose wherein, in coupled condition, a lower gap (the angled notch directly adjacent outward surface 54, Fig. 14) is formed between the outer side of the receiving edge and the recessed groove flank of the arresting groove of the arresting hook, wherein said lower gap is a lower section having an increasing width in downward direction toward the panel underside. Perra does not expressly disclose the lower gap has an upper section having a substantially constant width and a connecting lower section having an increasing width in downward direction toward the panel underside, wherein a Braun (Fig. 5) discloses a lower gap (free space 27a) has an upper section having a substantially constant width and a connecting lower section having an increasing width in downward direction toward a panel underside, wherein a lower portion of a detent projection (the protrusion directly above 27a) connects to said upper portion of said lower gap (Fig. 5). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention for the Perra lower gap to have an upper section having a substantially constant width that connects to the Perra lower section, wherein a lower portion of the detent projection connects to said upper portion of said lower gap to “provide the freedom of movement necessary for the laying and counteract any manufacturing tolerances occurring”, col. 5, lines 51-53. 

    PNG
    media_image1.png
    216
    588
    media_image1.png
    Greyscale

Perra 

2.    Perra in view of Hannig and Braun does not expressly disclose that the gap, provided between the inclined partial section of the groove base of the arresting groove and the inclined partial section of the top side of the receiving edge, has a (as best understood) decreasing width in downward direction toward the panel underside. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention for Perra in view of Hannig and Braun to have 

3.    Perra in view of Hannig and Braun discloses the panel according to claim 1, wherein a part of the upper section of the lower gap has an increasing width in downward direction toward the panel underside because the Braun lower gap upper section has an increasing width in downward direction toward the panel underside starting at the interface with the bottom side of the protrusion going down. 

4.    Perra in view of Hannig and Braun does not expressly disclose a curved transition between the partial section of the groove base of the arresting groove and the upper locking surface of the arresting hook. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention for Perra in view of Hannig and Braun to have such a curved transition by curving the Perra receiving edge inside portion to allow for smoother assembly. 

5,6.    Perra in view of Hannig and Braun does not expressly disclose a partial section of the top side of the receiving edge runs horizontally, wherein a partial section of the groove base of the arresting groove runs horizontally or a partial section of the top side of the receiving edge runs in a direction parallel to a plane defined by the panel, wherein a partial section of the groove base of the arresting groove runs in a direction parallel to a plane defined by the panel. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention for Perra in view of Hannig and Braun to have such a structure for strengthening by reducing notch stress concentrations. 

7.    Perra in view of Hannig and Braun discloses the panel according to claim 1, Perra further teaching an outer side of the arresting edge and a facing recessed groove flank of the receiving groove and holding one mechanical part in relation to another. 

8.    Perra in view of Hannig and Braun discloses the panel according to claim 1, Perra further teaching a free space (61, 68) is provided between the underside of the arresting edge and the groove base of the receiving groove.

9.    Perra in view of Hannig and Braun discloses the panel according to claim 1, Perra further teaching in the locked state, a gap (the angled notch directly adjacent outward surface 54, Fig. 14) is provided between the outer side of the receiving edge and groove flank of the arresting groove.

10.    Perra in view of Hannig and Braun discloses the panel according to claim 1, Perra further teaching the underside of the arresting edge makes contact at least in regions with the groove base of the receiving groove in the locked state such contact is made in all the regions except at the bottom where the walls taper in and the triangular free spaces are formed.

11.    Perra in view of Hannig and Braun discloses the panel according to claim 1, Perra further teaching the carrier board material comprises a wood polymer material (MDF).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL J KENNY whose telephone number is (571)272-9951.  The examiner can normally be reached on Monday-Friday 8am-5pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Glessner can be reached on (571)272-6754.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/D.J.K/               Examiner, Art Unit 3633                                                                                                                                                                                         
/BRIAN E GLESSNER/               Supervisory Patent Examiner, Art Unit 3633